Citation Nr: 1107679	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-45 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for left leg numbness.

5.  Entitlement to an initial rating greater than 10 percent for 
bilateral tinnitus.

6.  Entitlement to an initial rating greater than 10 percent for 
internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2003 to September 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 Regional Office (RO) in Muskogee, 
Oklahoma rating decision.

In October 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that proceeding has been associated with the claims file.

The issues of entitlement to service connection for hearing loss, 
a right ankle disability, and left leg numbness are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On October 18, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran, 
during the aforementioned videoconference hearing, that a 
withdrawal of the appeal of entitlement to an initial rating 
greater than 10 percent for tinnitus was requested.

2.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran has a current low 
back disability, to include degenerative disc disease and 
degenerative joint disease, as a result of his military service.

3.  The Veteran's left knee disability is manifested by 
subjective stiffness, weakness, lack of endurance, fatigability, 
and instability, with some objective limitation of motion and 
subluxation, but not by objective evidence of lateral instability 
or impairment of the tibia or fibula.

4.  From September 23, 2006 through March 7, 2007, the Veteran's 
left knee disability also exhibited active limitation of 
extension to -32 degrees, with pain throughout the arc of motion.

5.  The Veteran's left knee disability does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial rating greater 
than 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  Resolving doubt in favor of the Veteran, his low back 
disability, to include degenerative disc disease and degenerative 
joint disease, was incurred during his military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).

3.  The criteria for an initial disability rating of greater than 
10 percent for internal derangement of the left knee, for mild 
recurrent subluxation, have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2010).

4.  From September 23, 2006 through March 7, 2007, the criteria 
for a separate disability rating of 50 percent, but no more, for 
limitation of extension of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5261 (2010).

5.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable decision herein as to the issue 
of entitlement to service connection for a low back disability, 
the Board finds that any deficiencies in notice were not 
prejudicial to the Veteran.  

With respect to the Veteran's claim for increased rating, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

A VCAA letter in January 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claim.  The letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

The January 2007 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an 
experienced Veterans Service Organization and the Veteran has 
submitted private medical evidence and argument in support of his 
claims.  These arguments have referenced the applicable law and 
regulations necessary for a higher rating and, indeed, have 
specifically argued that the evidence of record establishes 
entitlement to specific ratings.  Thus, the Board finds that the 
Veteran has actual knowledge as to the information and evidence 
necessary for him to prevail on his claim and is not prejudiced 
by a decision in this case.  As such, a remand for additional 
notice would serve no useful purpose and would in no way benefit 
the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in 
February 2007 and October 2009.  The VA examination reports are 
thorough and supported by VA outpatient treatment records.  The 
examinations discussed the clinical findings and the Veteran's 
reported history as necessary to rate the disability under the 
applicable rating criteria.  The examinations also discussed the 
impact of the disability on the Veteran's daily living.  Based on 
the examinations and the fact there is no rule as to how current 
an examination must be, the Board concludes the examinations in 
this case are adequate upon which to base a decision.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Withdrawal of Claim for Increased Initial Rating for Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010). 
 
The Board notes the November 2009 statement of the case (SOC) 
also included the issue of entitlement to an initial rating 
greater than 10 percent for tinnitus.  The Veteran properly 
appealed this issue in his November 2009 substantive appeal.  
However, the Veteran subsequently indicated during his October 
2010 Board hearing that he wished to withdraw his appeal of that 
issue.  Such notification was reduced to writing in the hearing 
transcript noted above.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration regarding that 
claim.  Accordingly, the Board finds that the issue of 
entitlement to an initial rating greater than 10 percent for 
tinnitus has been properly withdrawn by the Veteran and dismisses 
the claim. 
 



Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d). 

The Board notes that for veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).  

To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

In this case, the Veteran claims that his low back began to hurt 
in approximately January 2004 and that he experienced ongoing 
pain thereafter.  The Veteran's service treatment records are 
absent for complaints, treatment, or diagnosis of a low back 
disability.  

However, the Veteran brought his claim for service connection for 
a low back disability within several months of separation from 
service.  The Veteran was afforded a VA medical examination for 
his back in February 2007.  At that time, the Veteran denied any 
specific injury to the back, but indicated that he awoke in 
January 2004 with back pain and indicated chronic pain, weakness, 
and fatigability.  On examination, the Veteran had forward 
flexion of the thoracolumbar spine of 30 degrees, extension to 0 
degrees, lateral flexion to 20 degrees bilaterally, and lateral 
rotation to 30 degrees bilaterally.  The Veteran reported 
significant discomfort throughout the arc of motion.  The 
examiner noted that an x-ray would be obtained.  In the interim, 
the diagnosis was chronic low back strain with sciatic features.

The resulting February 2007 x-ray of the low back showed 
intervertebral disc spaces were narrow with a vacuum disc 
phenomena at the level of L5-S1.  The diagnostic impression was 
degenerative changes.

May 2009 x-rays showed slight posterior narrowing of the 
intervertebral discs, particularly below L3, and apophyseal joint 
sclerosis and hypertrophy were moderate below L4.  A 
contemporaneous MRI showed 3 to 5 millimeter protrusions of L3-
L4, L4-L5, and L5-S1 discs and facet joint changes at L3-L4 and 
L4-L5 levels.

As noted above, arthritis is presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service.  In this case, the Veteran was diagnosed 
with degenerative changes in the spine immediately following his 
February 2007 VA examination.  During that examination, the 
Veteran had significantly decreased range of motion of the 
thoracolumbar spine.  As such, service connection for a low back 
disability is warranted on a presumptive basis.

In summary, as the Veteran was diagnosed with arthritis 
manifested to a compensable level within one year of service, the 
Board concludes the Veteran is entitled to a grant of service 
connection for a low back disability on a presumptive basis.  38 
C.F.R. § 3.309(e).



Increased Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage 
evaluations are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath, 1 Vet. App. at 589.

Where the issue involves the assignment of an initial rating for 
a disability following the initial award of service connection 
for that disability, as is the case here, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran's left knee disability currently is rated under DCs 
5257 for slight lateral instability.  See 38 C.F.R. § 4.71a, DC 
5257 (2010).  The Veteran claims his current rating does not 
accurately reflect the true nature and degree of his disability. 

DC 5257 provides for the assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability of a 
knee; a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent evaluation 
for severe knee impairment with recurrent subluxation or lateral 
instability.  Id.  Subluxation of the patella is "incomplete or 
partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  The Board 
observes that the words "slight," "moderate" and "severe" as 
used in the various DCs are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  

The Veteran's service treatment records indicate that he had 
preexisting patellofemoral syndrome that was permanently 
aggravated by his military service.  Prior to entry into service, 
in July 2002 the Veteran noted a diagnosis of bilateral 
patellofemoral syndrome at age 9, but denied any current 
problems.  In September 2002, the Veteran was diagnosed with 
bilateral patellofemoral syndrome.  The Veteran indicates that he 
initially injured his left knee in October 2004, when he twisted 
his knee while jogging.  He indicated that he reinjured the knee 
in April 2005.  An April 2005 x-ray of the left knee indicated 
maintained joint spaces, but a lytic lesion with a differential 
of nonossifying fibroma, fibrous dysplasia, cyst, or eosinophilic 
granuloma.  A June 2005 x-ray indicated the same.  In September 
2005, the Veteran had an osteotomy of the tibial tubercle, during 
the surgery for which it was noted that the patella easily 
dislocated laterally.  November 2005 x-rays showed that the 
patella was tracking centrally.  Starting in December 2005, the 
Veteran reported left leg numbness and that his quadriceps muscle 
was getting weaker.  In March 2006, the Veteran noted an incident 
of giving way and general pain and weakness.  At that time, the 
patella was tracking well, but there was noted severe quadriceps 
atrophy.  An April 2006 MRI showed subluxation of the patella.  
In May 2006, the Veteran had left knee flexion to 129 degrees and 
extension to -2 degrees.  Muscle testing of those involved in 
flexion were 4 out of 5 and in extension were 4- out of 5.  In 
July 2006, the Veteran injured his left knee falling down some 
steps.  In August 2006, there was noted increased medial and 
lateral patellar mobility and positive Lachman's and anterior 
drawer testing.  In August 2006, the Veteran had a left knee 
arthroscopic anterior cruciate ligament reconstruction with 
allograft, lateral retinacular release and open medial 
retinacular.  Prior to the surgery, the Veteran's patella was 
noted to be tracking laterally.  

After service, the Veteran was afforded a VA examination in 
February 2007.  At that time, the Veteran stated that he was 
unable to stand for more than 15 minutes or walk more than 50 
feet.  The Veteran noted no meaningful improvement following his 
two in-service left knee surgeries.  On examination, the 
Veteran's left quadriceps muscle was atrophied compared to the 
right with only 2 out of 5 strength.  His patella was hypermobile 
and had a positive crunch test.  The Veteran's active range of 
motion was -32 degrees of extension and 90 degrees of flexion, 
with passive range of motion of 0 degrees of extension and 110 
degrees of flexion.  On repetition there was no additional 
decreased motion due to pain, fatigue, weakness, or lack of 
endurance.  The Veteran reported flare-ups of pain on waking and 
going to bed.  Lachman and McMurray tests were negative and there 
was no evidence of lateral instability.  The examiner diagnosed 
internal derangement of the left knee with operative repair with 
poor result.  There also was chondromalacia patella.

On March 8, 2007, the Veteran first sought care with the VA.  At 
that time, the Veteran complained of left knee pain, but there 
was no erythema or swelling of the left knee, the Veteran had 
normal left knee reflexes, and he had normal strength and 
sensation in the knee.  In April 2007, the Veteran again sought 
treatment for left knee pain and reported left quadriceps 
atrophy.  On examination, the Veteran had well healed surgical 
scars and negative Lachman's, valgus, varus, and anterior and 
posterior drawer testing.  Sensation was intact.  Quadriceps 
function was intact and the circumference of the Veteran's right 
and left thigh showed no evidence of left quadriceps atrophy.  He 
had negative patellar apprehension, but there was some crepitus 
on motion.  There was no joint line tenderness.  Range of motion 
was 0 to 130 degrees with pain.  X-rays showed no evidence of 
joint effusion, with normal joints and soft tissue.  

X-rays in July 2007 and October 2007 showed no arthritis, soft 
tissue abnormalities, fracture, or subluxation.  A July 2007 
treatment record included complaints of left knee pain, recurrent 
patellar instability, and left quadriceps weakness.  On 
examination, lower extremity muscle strength was 5 out of 5.  

A December 2007 treatment record extensively detailed the 
Veteran's in-service left knee history.  The Veteran reported 
current diffuse pain in the left knee and instability of the 
patella and the knee in general.  He also noted intermittent 
swelling.  The Veteran used a cane for ambulation and had a 
slight limp on his left.  On examination, the left knee had no 
effusion with well healed surgical scars.  He had full extension 
and flexion to 120 degrees, without objective evidence of pain.  
The knee was very stable on anterior and posterior drawer 
testing, as well as Lachman's and valgus/varus testing.  There 
was slight laxity at 30 degrees of flexion, but this was similar 
to the uninjured right knee.  The patella was tracking well, with 
only slight crepitus.  On passive motion, there was no additional 
abnormal motion of the left patella compared to the right 
patella.  There was minimal if any tenderness to palpation.  Due 
to the size of the Veteran's thighs it was difficult to determine 
if there was any quadriceps atrophy.  The examiner noted that 
prior x-rays showed that the patella was not particularly high 
riding and that it was tracking well.  The assessment was 
persistent painful left knee following two operations, etiology 
uncertain.  The examiner suspected there was still some degree of 
quadriceps atrophy.

In support of his claim, the Veteran submitted an April 2009 
independent medical evaluation of his left knee.  At that time, 
the Veteran reported his history of left knee problems and 
surgical interventions.  On examination, the Veteran had well 
healed scars.  The Veteran had full range of motion and negative 
Lachman's, valgus, varus, and posterior drawer tests.  However, 
there was hypermobility of the patella both medially and 
laterally, with significant weakness of the vastus medialis 
obliquus.  Left knee extension muscle strength testing was 4 out 
of 5.  The Veteran walked with a cane and there was noted 
patellar crepitus.  X-rays showed a well-aligned patella.  The 
assessment was left knee pain and instability around the patella, 
as well as quadriceps weakness, that were residuals of his 
surgeries.  The examiner estimated that the Veteran's disability 
was approximately 25 percent to the lower extremity.

The Veteran was afforded an additional VA examination in October 
2009.  The Veteran discussed his history of left knee injury, 
treatment, and surgery.  The Veteran reported constant left knee 
pain, with occasional stiffness and swelling.  He denied heat or 
redness.  In addition, the Veteran claimed daily instability and 
giving way, as well as fatigability and lack of endurance, but 
denied locking.  The Veteran noted use of a cane and knee brace.  
He denied episodes of dislocation or recurrent subluxation.  The 
Veteran's reported affects on his daily living included 
limitation from prolonged walking, standing, bending, climbing, 
or physical activities.  On examination, there was evidence of a 
slight limbing of the left leg.  The surgical scars were well 
healed.  There was tenderness around the patella and minimal 
quadriceps atrophy.  There was no evidence of erythema, edema, or 
increased warmth of effusion.  Passive range of motion was 0 to 
140 degrees, with pain onset at 120 degrees.  Extension was 
normal.  Active range of motion was to 120 degrees, with pain 
onset at 120 degrees.  With repetition, there was no change in 
the range of motion due to pain, fatigue, weakness, or lack of 
endurance.  The knee was stable to valgus and varus force and 
Lachman's, McMurray's, and anterior and posterior drawer testing 
was negative.  Muscle strength was 5 out of 5.  X-rays showed no 
evidence of degenerative changes and soft tissues were normal.  
Other than the residuals of the prior surgeries, the knee was 
normal.  The diagnosis was chronic strain of the left knee status 
post left knee anterior cruciate ligament reconstruction surgery.

In November 2009, the Veteran had left knee range of motion from 
0 to 120 degrees, with no effusion or joint line tenderness, and 
negative Lachman's and McMurray testing, but with trace lateral 
patellar tracking and crepitus.

The Board finds no objective evidence that would warrant a rating 
greater than 10 percent for the Veteran's left knee disability 
under DC 5257.  In this regard, the Board notes that VA must 
consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).

Initially, the Board notes that the medical evidence shows 
conflicting evidence of hypermobility, including lateral tracking 
of the left patella, indicating some subluxation of the patella.  
However, the majority of the treatment records indicate trace or 
relatively minor lateral tracking and x-rays have consistently 
showed good tracking of the patella during the appellate time 
period.  Moreover, the Veteran specifically denied subluxation of 
the patella during his October 2009 VA examination.  Thus, there 
are several treatment records that noted at least trace lateral 
tracking or subluxation of the patella, but several other 
treatment records that noted central tracking and no evidence of 
subluxation, as well as entirely consistent x-rays showing no 
evidence of abnormal tracking or subluxation.  Given the 
foregoing, the Board concludes that the lay and medical evidence 
of record indicate a degree of subluxation that can be classified 
as slight.    

The results of the multiple treatment and VA physical 
examinations indicated no greater laxity in the left knee 
compared to the right knee, no dislocation, no edema or effusion, 
no locking, and no lateral instability.  The Board has considered 
the Veteran's subjective complaints of instability and reports of 
wearing a knee brace, and the Board recognizes that he is 
competent to describe his symptoms.  However, the Board finds the 
results of physical examination by multiple competent health care 
specialists showing no evidence of ligament or left knee 
instability to be more persuasive.  Based on the consistent VA 
and private treatment physical examination findings of no 
instability and inconsistent, but generally trace or minor 
evidence of subluxation, the Board concludes that the Veteran's 
knee disability is not manifested by moderate instability or 
subluxation, such as to warrant a higher rating under DC 5257. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has provided guidance concerning increased 
rating claims for knee disorders.  The spirit of multiple General 
Counsel opinions indicates that separate ratings may be awarded 
for recurrent subluxation or lateral instability under DC 5257 
and for limitation of flexion or extension under DCs 5260 and 
5261.  See VAOPGCPREC 23-97 (July 1, 1997) (stating that when a 
veteran already is rated under DC 5257 a separate rating for 
arthritis under DC 5003 may be assigned if there is compensable 
limitation of motion under DCs 5260 or 5261).  

In this case, during the February 2007 VA examination, the 
Veteran had extension limited to -32 degrees and flexion to 90 
degrees, with pain throughout the arc of motion.  At that time, 
the Veteran also had significant quadriceps atrophy and his 
measured muscle strength was only 2 out of 5.    

DC 5260 provides ratings based on limitation of flexion of the 
leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg limited 
to 45 degrees is rated 10 percent disabling; flexion of the leg 
limited to 30 degrees is rated 20 percent disabling; and flexion 
of the leg limited to 15 degrees is rated 30 percent disabling.  
38 C.F.R. § 4.71a.  DC 5261 provides ratings based on limitation 
of extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; extension 
of the leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling; extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees is 
rated 40 percent disabling; and extension of the leg limited to 
45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  
See VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension (DC 
5261) of the same knee joint). 

Given the foregoing, the Board concludes that a 50 percent rating 
is warranted from September 23, 2006 (the day following his date 
of separation from service) through March 7, 2007 under DC 5261, 
based on the Veteran's limitation of extension on active motion, 
as well as reported pain throughout the arc of motion and 
observed quadriceps muscle atrophy.  The Board concludes that a 
rating greater than 50 percent is not warranted for this period.  
Initially, the Board notes that a 50 percent rating is the 
highest rating available under DC 5261.  In addition, the Board 
recognizes that the Veteran's limitation of active extension to -
32 degrees warrants only a 40 percent rating under DC 5261.  The 
additional 10 percent assigned is an effort to compensate the 
Veteran for his reports of pain throughout the arc of motion 
during the February 2007 VA examination and his significant 
quadriceps muscle atrophy and decreased strength that show some 
degree of disuse due to pain.  The Board finds that no higher 
rating is permitted, however, as the Court has held that, once a 
Veteran is receiving the maximum rating available for limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 did not 
allow for a higher evaluation.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board further concludes that a separate rating under DC 5261 
for limitation of extension is not warranted from March 8, 2007 
to the present.  The Veteran sought initial treatment with VA on 
March 8, 2007.  At that time, he showed significant improvement 
of symptoms from the February 2007 VA examination.  At that time, 
the Veteran had normal strength, sensation, and reflexes in his 
left lower extremity and there was no evidence of erythema or 
swelling.  Thus, the evidence shows that the Veteran had been 
using his left lower extremity in close to a normal fashion, 
given that in one month had significantly improved his muscle 
strength and there is no indication of painful movement.  
Similarly, treatment records in April and July 2007 showed normal 
muscle strength and no quadriceps atrophy.  

The Board has considered the April 2007 treatment record that 
showed range of motion from 0 to 130 degrees with pain.  In that 
regard, the record does not indicate at what point in the arc of 
motion the Veteran experienced pain.  The Board finds it 
significant that in December 2007 the Veteran's range of motion 
was 0 to 120 degrees without pain.  Subsequent treatment records 
also indicate pain-free motion from 0 to 120 degrees, with pain 
from 120 to 130 degrees.  In context, therefore, the evidence 
indicates that other than the February 2007 VA examination, the 
Veteran's pain has consistently been at flexion greater than 120 
degrees.  In addition, the Board acknowledges that the December 
2007 treatment provider believed that the Veteran had some 
residual quadriceps atrophy, but this was not confirmed on 
examination and, even assuming some degree of atrophy, the 
Veteran was still able to move his left knee between 0 and 120 
degrees without evidence of pain, indicating near normal 
functioning of the left lower extremity muscles and the left 
knee.  Similarly, the Veteran subsequently had extension muscle 
strength testing of between 4 out of 5 and 5 out of 5.  At those 
times the Veteran showed some diminished muscle strength, he 
still had range of motion that would be noncompensable under DC 
5260 and DC 5261.

As shown above, from March 8, 2007, the Veteran's measured 
flexion and extension clearly show that although the Veteran had 
left knee pain, such pain did not limit his range of motion to 
more than a noncompensable rating under DCs 5260 and 5261.  See 
38 C.F.R. § 4.71a, DCs 5260 and 5261.  As such, the Board 
concludes that a separate rating under DCs 5260 and 5261 is not 
warranted from March 8, 2007.  

In addition, no higher or alternative rating under a different DC 
can be applied.  The Board notes that there are other DCs 
relating to knee disorders, such as DC 5256 (ankylosis of the 
knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal 
of semilunar cartilage, symptomatic), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (for genu recurvatum).  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  
During the entire appellate time period, the Veteran has been 
able to move his left knee, albeit with some limitation of 
motion, so it is clearly not ankylosed.  "Semilunar cartilage" 
is one of the menisci of the knee joint.  Stedman's Medical 
Dictionary, 296 (27th ed., 2000).  There is no evidence meniscal 
cartilage has been dislocated or removed.  The Board notes that 
during service certain diagnostic tests were undertaken to 
evaluate the Veteran's meniscus, but no evidence of damage is of 
record.  The Veteran's left knee disability is not manifested by 
nonunion or malunion of the tibia and fibula.  Although the 
Veteran did undergo an osteotomy of the left tibial tubercle in 
service, the basis for this surgery was not nonunion or malunion 
with the fibula and there is no evidence that such was the result 
of the surgery.  The Veteran does not have any evidence of genu 
recurvatum.

The Board also has considered whether a separate rating should be 
assigned for neurological symptoms in the left lower extremity 
that the Veteran reports began after his first left knee surgery.  
Specifically, the Veteran reports numbness and tingling in the 
left lower extremity.  However, as will be discussed in greater 
detail below, these symptoms have been characterized as a 
separate issue, due to the unclear nature of the symptoms and 
their etiology.  As such, a separate rating for neurological 
symptomatology is not warranted at this time.

The Board notes that functional loss as contemplated by the 
Court's holding in DeLuca v. Brown was also considered.  The 
Board recognizes that the medical evidence and the Veteran's 
testimony show some functional impairment of left knee function.  
In general, evaluation of a service-connected disability 
involving a joint requires adequate consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss due 
to weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of movements 
in different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  See 38 C.F.R. § 4.45.

In this case, a higher rating based on functional loss is not 
warranted.  The Veteran clearly has complaints of chronic pain, 
weakness, fatigue, loss of coordination, swelling, instability, 
tenderness, and difficulty performing occupational and daily 
tasks.  However, the Board notes that a separate 50 percent 
rating was assigned for the time period where the Veteran's pain 
and weakness caused symptoms limiting motion to less than 0 to 
120 degrees without pain.  As noted, the pain throughout the arc 
of motion observed during the February 2007 VA examination was 
the basis for assigning a 50 percent rating under DC 5261 rather 
than a 40 percent rating from September 23, 2006 through March 7, 
2007.  Significantly, both the February 2007 and October 2009 VA 
examinations revealed no additional limitation of motion on 
repetitive use due to pain, weakness, fatigability, 
incoordination or pain on movement of a joint that would meet the 
criteria for higher compensable ratings under DCs 5260 or 5261.  
In summary, there is no objective evidence of further decreased 
range of motion on repetition.  While the Board sympathizes with 
the Veteran's difficulties, the Board notes that some degree of 
impairment on his ability to perform daily activities is 
contemplated in the current 10 percent rating and separate 50 
percent rating from September 23, 2006 through March 7, 2007.  
Therefore, the Board concludes that the greater weight of 
evidence establishes that the Veteran's left knee has suffered no 
significant or additional functional loss beyond that 
contemplated by the assigned ratings. 
 
As shown above, and as required by Schafrath, 1 Vet. App. at 589, 
the Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, regardless of whether they have been 
raised by the Veteran.  As discussed above, the Board finds no 
provision upon which to assign a rating greater than 10 percent 
for the Veteran's left knee disability under DC 5257.  However, a 
separate 50 percent disability is assigned from September 23, 
2006 through March 7, 2007 pursuant to DC 5261 for limitation of 
extension.  Otherwise, the Board concludes that the Veteran's 
symptomatology has been consistent throughout the appellate time 
period and that assignment of staged ratings is not for 
application.  Hart, 21 Vet. App. at 505. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected left 
knee disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left knee disability 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Specifically, the Veteran reports pain, 
weakness, limitation of motion, and hypermobility of the patella.  
This is precisely the symptoms evaluated under DCs 5257 and 5261, 
as discussed above.  Thus, the Veteran's current schedular 
ratings under DCs 5257 and 5261 are adequate to fully compensate 
him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The appeal regarding the claim of entitlement to an initial 
rating greater than 10 percent for bilateral tinnitus is 
dismissed.

Entitlement to service connection for a low back disability is 
granted.

Entitlement to an initial rating greater than 10 percent for 
internal derangement of the left knee under DC 5257 is denied.

From September 23, 2006 through March 7, 2007, a separate 
disability rating of 50 percent for limitation of extension of 
the left knee pursuant to DC 5261 is granted, subject to the laws 
and regulations controlling the award of monetary benefits.


REMAND

The Veteran is also seeking entitlement to service connection for 
bilateral hearing loss, a right ankle disability, and left leg 
numbness.  After a thorough review of the Veteran's claims file, 
the Board has determined that additional development is necessary 
prior to the adjudication of these claims.

Initially, the Board notes that the Veteran was scheduled for a 
QTC medical examination for each of these claims in February 
2008, but failed to attend.  In that regard, the Veteran 
indicated during the October 2010 Board hearing that the reason 
he had not attended was that he was in the process of moving and 
had not received notice of the examination.  At that time, the 
Veteran indicated that he would be willing to attend an 
additional examination should one be scheduled.

The Board agrees with the RO that an additional examination is 
required prior to adjudication of these issues.  With respect to 
the claim for entitlement to service connection for hearing loss, 
the Veteran's service treatment records include a May 2005 
audiometric examination that indicated no standard threshold 
shift.  Two August 2006 audiograms, however, showed a significant 
threshold shift bilaterally compared to a February 2004 
audiogram.  A subsequent February 2007 audiogram as part of a VA 
medical examination indicated significantly improved hearing 
acuity compared to the August 2006 audiogram.  Given the 
potential disparities between the audiograms of record, the Board 
concludes that additional VA examination is necessary to 
determine whether the Veteran had a current hearing loss 
disability and, if so, the etiology thereof.

With respect to the Veteran's reports of left leg numbness, an 
in-service July 2006 EMG study of the left lower extremity was 
normal.  However, the February 2007 VA examination report 
indicated decreased sensation of the Veteran's left anterior 
thigh that the examiner did not attribute to his low back 
problems, discussed above.  The examiner noted a negative EMG 
study, but still referred the matter for a neurology consultation 
to determine the reason for the numbness.  The Veteran failed to 
appear for the subsequent May 2007 neurology appointment.  During 
the October 2010 Board hearing, the Veteran indicated that he 
moved from Pennsylvania to Oklahoma during that time period, 
which is reflected in the records.  Given the foregoing and the 
Veteran's indication that he would attend any scheduled medical 
examinations, the Board concludes that additional examination is 
required.

With respect to the Veteran's right ankle claim, an October 2003 
treatment record indicated an ankle sprain, specifically an 
eversion sprain, that occurred during the morning PT evaluation.  
The lateral ankle was tender to palpation and there was limited 
motion secondary to pain.  The Veteran indicated that due to the 
October 2003 right ankle sprain, he had ongoing pain, weakness, 
instability, lack of endurance, and fatigability of the ankle.  
Based on the evidence of record and the Veteran's reported 
symptoms, the examiner diagnosed status post severe ankle sprain 
with chronic sprain and ligamentous injury along with internal 
derangement of ligaments.  An x-ray was noted to be pending.  
That February 2007 x-ray, however, showed a normal right ankle.  
In addition, in an August 2004 pre-deployment health assessment 
the Veteran stated that he was in excellent health.  On his 
return from deployment in January 2005, moreover, the Veteran 
denied swollen, stiff, or painful joints during deployment.  In 
December 2007, the Veteran also denied pain in the right ankle.  
In December 2009, however, the Veteran claimed to have 
experienced pain in the right ankle since his October 2003 
sprain.  A contemporaneous MRI showed an anterior talofibular 
ligament tear, probably chronic.  During the October 2010 Board 
hearing, the Veteran indicated that in the previous few months he 
had undergone reconstructive ligament surgery on his right ankle.  
Given the conflicting evidence of record, the Board finds that 
additional examination is necessary to determine the etiology of 
any current right ankle disability.

In light of the foregoing, the Board finds that a VA examination 
is warranted to clarify the above issues.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence 
of record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).

The RO should also take the opportunity to obtain relevant VA 
treatment records from December 2009 to the present.

Finally, the Board cautions the Veteran concerning his own 
responsibility to cooperate with VA in these matters.  The Court 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, his claim shall be rated based on 
the evidence of record.  38 C.F.R. § 3.655(b) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from all appropriate VA medical 
facilities from December 2009 to the 
present.  Any negative responses should be 
documented in the file and the Veteran must 
be provided with an opportunity to provide 
such medical records.  

2.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examinations for 
hearing loss, his right ankle, and for left 
leg numbness.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that 
it has been reviewed.  After reviewing the 
file, the examiners should render an 
opinion as to whether it is at least as 
likely as not that (i.e., a probability of 
50 percent or greater) the Veteran has a 
hearing loss disability, a right ankle 
disability, or a disability of the left leg 
related to numbness that has been caused or 
aggravated by his military service.  With 
respect to the right ankle and left leg 
numbness claims, the examiner(s) also is 
requested to offer an opinion as to whether 
any right ankle or left leg numbness 
disability was caused or aggravated by any 
service-connected disability, particularly 
the Veteran's service- connected left knee 
and low back disabilities.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  After the above is complete, 
readjudicate the Veteran's claims.  If one 
or more of the claims remains denied, issue 
a supplemental statement of the case (SSOC) 
to the Veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


